                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44         Desc
                                                                                                       Main Document     Page 1 of 12


                                                                     1   RICHARD M. PACHULSKI (Cal. Bar No. 90073)
                                                                         ROBERT B. ORGEL (Cal. Bar No. 101875)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                     3   Los Angeles, CA 90067
                                                                         Telephone: (310) 277-6910
                                                                     4   Facsimile: (310) 201-0760
                                                                         E-mail: rpachulski@pszjlaw.com
                                                                     5            rorgel@pszjlaw.com

                                                                     6   Attorneys for Shlomo Rechnitz

                                                                     7                                 UNITED STATES BANKRUPTCY COURT
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                     8                                        SANTA ANA DIVISION

                                                                     9   In re:                                                Lead Case No.: 8:14-bk-11335-TA
                                                                                                                               (Jointly Administered)
                                                                    10   Plaza Healthcare Center LLC,                          Case No. 8:14-bk-11337-TA
                                                                                                                               Case No. 8:14-bk-11358-TA
                                                                    11                    Debtor and Debtor-in-Possession.     Case No. 8:14-bk-11359-TA
                                                                                                                               Case No. 8:14-bk-11360-TA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                         Case No. 8:14-bk-11361-TA
                                                                                                                               Case No. 8:14-bk-11362-TA
                                                                    13                                                         Case No. 8:14-bk-11363-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                               Case No. 8:14-bk-11364-TA
                                                                    14       Affects All Debtors                               Case No. 8:14-bk-11365-TA
                                                                                                                               Case No. 8:14-bk-11366-TA
                                                                    15       Affects Belmont Heights Healthcare Center LLC     Case No. 8:14-bk-11367-TA
                                                                             Affects Claremont Healthcare Center Inc.          Case No. 8:14-bk-11368-TA
                                                                    16       Affects Country Villa East LP                     Case No. 8:14-bk-11370-TA
                                                                             Affects Country Villa Imperial LLC                Case No. 8:14-bk-11371-TA
                                                                    17       Affects Country Villa Nursing Center Inc.         Case No. 8:14-bk-11372-TA
                                                                             Affects Country Villa Southbay LLC                Case No. 8:14-bk-11373-TA
                                                                    18       Affects East Healthcare Center LLC                Case No. 8:14-bk-11375-TA
                                                                             Affects Los Feliz Healthcare Center LLC           Case No. 8:14-bk-11376-TA
                                                                    19       Affects Mountainside Operating Company LLC        Chapter 11 Cases
                                                                             Affects North Healthcare Center LLC
                                                                    20       Affects North Point Health & Wellness Center      MOTION TO APPROVE
                                                                              LLC                                              STIPULATION TO CONTINUE
                                                                    21       Affects Plaza Convalescent Center LP              HEARING ON MOTION TO STRIKE
                                                                             Affects Plaza Healthcare Center LLC               BY SHLOMO RECHNITZ
                                                                    22       Affects RRT Enterprises LP
                                                                             Affects Sheraton Healthcare Center LLC            [Relates to Docket No. 2652]
                                                                    23       Affects South Healthcare Center LLC
                                                                             Affects Westwood Healthcare Center LLC            Current Hearing:
                                                                    24       Affects Westwood Healthcare Center LP             Date: December 2, 2020
                                                                             Affects Wilshire Healthcare Center LLC            Time: 10:00 a.m.
                                                                    25                                                         Place: Courtroom 5B
                                                                                          Debtors and Debtors-in-Possession.           411 West Fourth Street
                                                                    26                                                                 Santa Ana, CA 92701
                                                                                                                               Judge: Hon. Theodor C. Albert
                                                                    27

                                                                    28


                                                                         DOCS_LA:315793.4 73538/005
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44                           Desc
                                                                                                       Main Document     Page 2 of 12


                                                                     1           Movant Shlomo Rechnitz (“Rechnitz” or “Movant”) hereby files this motion requesting that

                                                                     2   the Court approve the Stipulation to Continue Hearing on Motion to Strike by Shlomo Rechnitz

                                                                     3   attached hereto as Exhibit “1” (the “Stipulation”)1 seeking to continue the hearing on the Motion to

                                                                     4   Strike by Shlomo Rechnitz [Docket No. 2652] (the “Motion to Strike”), as follows:

                                                                     5           1.       On July 6, 2018, Movant Rechnitz filed the Motion to Strike [Docket No. 2652] in the

                                                                     6   case of Plaza Healthcare Center LLC (Lead Case No. 8:14-bk-011335-TA), and all of the other

                                                                     7   eighteen jointly administered and affiliated reorganized debtors in the above-captioned, jointly

                                                                     8   administered, chapter 11 bankruptcy cases (collectively, the “Debtors” or “Reorganized Debtors”)

                                                                     9   seeking, inter alia, an order striking certain matters as to filings in this Court by the California

                                                                    10   Department of Health Care Services (“DHCS”) and the California Department of Public Health

                                                                    11   (“CPDH, and collectively with DHCS, the “State of California”) in the cases of the Reorganized
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Debtors. (Rechnitz contends, and the State of California likely disputes, that the granting of the

                                                                    13   Motion to Strike may facilitate overcoming the State’s delay in addressing the license applications,
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   the pendency of which is delaying the close of these Cases.)

                                                                    15           2.       The Motion to Strike was initially self-calendared for hearing on August 1, 2018 at

                                                                    16   10:00 a.m. in Courtroom 5D before the above-entitled Court.

                                                                    17           3.       Before August 1, 2018, DHCS and CDPH requested that Rechnitz and the

                                                                    18   Reorganized Debtors agree to a brief continuance and, upon submitting a stipulation and motion, this

                                                                    19   Court continued the hearing on the Motion to Strike to November 7, 2018 at 10:00 a.m., at which

                                                                    20   time also was set for continued hearing the Reorganized Debtors’ motion to close these bankruptcy

                                                                    21   cases (the “Case Closing Hearing”).

                                                                    22           4.       On August 1, 2018, DHCS and CDPH filed the California Department of Public

                                                                    23   Health's and California Department Of Health Care Services' Opposition to the Motion to Strike

                                                                    24   [Docket No. 2670].

                                                                    25

                                                                    26
                                                                         1
                                                                           Counsel from the Attorney General of California for the California Department of Health Care Services and California
                                                                    27   Department of Public Health conveyed to Rechnitz and the Debtors the State of California’s agreement to the Stipulation
                                                                         by email. Logistics precluded attaching a fully executed form of the Stipulation hereto and such will be filed within a
                                                                    28   few days after the filing and service of this Motion.

                                                                                                                                    2
                                                                         DOCS_LA:315793.4 73538/005
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44              Desc
                                                                                                       Main Document     Page 3 of 12


                                                                     1           5.       On November 2, 2018, substantially simultaneously with the filing by the

                                                                     2   Reorganized Debtors of a stipulation with Rechnitz to further continue the Case Closing Hearing,

                                                                     3   Rechnitz, DHCS, CDPH and the Debtors also filed a stipulation (Docket No. 2681) to continue the

                                                                     4   hearing on the Motion to Strike (which Rechnitz and the Reorganized Debtors requested be set at the

                                                                     5   same time and date as the continued Case Closing Hearing). By its order (Docket No. 2687), the

                                                                     6   Court continued the hearing on the Motion to Strike to March 13, 2019, the same time as the

                                                                     7   continued hearing set for the Case Closing Motion.

                                                                     8           6.       Prior to the hearing on March 13, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     9   to continue further the Case Closing Hearing and Rechnitz, the Reorganized Debtors, DHCS and

                                                                    10   CDPH agreed to further continue the hearing on the Motion to Strike each for approximately six (6)

                                                                    11   months. The Court further continued the Case Closing Hearing and the hearing on the Motion to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Strike to September 11, 2019, at 10:00 a.m.

                                                                    13           7.       Prior to the hearing on September 11, 2019, Rechnitz and the Reorganized Debtors
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   agreed to continue further the Case Closing Hearing for approximately three (3) months. The Court

                                                                    15   further continued the Case Closing Hearing and the hearing on the Motion to Strike to December 11,

                                                                    16   2019, at 10:00 a.m.

                                                                    17           8.       Prior to the hearing on December 11, 2019, Rechnitz and the Reorganized Debtors

                                                                    18   agreed to continue further the Case Closing Hearing for approximately six (6) months. The Court

                                                                    19   further continued the Case Closing Hearing and the hearing on the Motion to Strike to June 3, 2020,

                                                                    20   at 10:00 a.m.

                                                                    21           9. Prior to the hearing on June 3, 2020, Rechnitz and the Reorganized Debtors agreed to

                                                                    22   continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH

                                                                    23   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    24   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 2, 2020, at

                                                                    25   10:00 a.m.

                                                                    26           10.      Simultaneously with the filing hereof, the Reorganized Debtors are filing a stipulation

                                                                    27   reflecting that Rechnitz and the Reorganized Debtors have agreed to continue further the Case

                                                                    28   Closing Hearing for approximately six (6) months.

                                                                                                                             3
                                                                         DOCS_LA:315793.4 73538/005
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44             Desc
                                                                                                       Main Document     Page 4 of 12


                                                                     1           For all of the reasons set forth above, the Reorganized Debtors believe that approving the

                                                                     2   Stipulation, continuing the hearing on the Motion to Strike for approximately six (6) months to the

                                                                     3   same date and time as the Case Closing Hearing, and granting the other relief requested in the

                                                                     4   Stipulation is in the best interests of these estates.

                                                                     5           WHEREFORE, Movant therefore respectfully requests that the Court approve the

                                                                     6   Stipulation, continue the hearing the Motion to Strike for approximately six (6) months to the same

                                                                     7   date and time as the Case Closing Hearing, and grant the other relief requested in the Stipulation..

                                                                     8   Dated: November 11, 2020                             PACHULSKI STANG ZIEHL & JONES LLP

                                                                     9

                                                                    10                                                        By: /s/ Robert B. Orgel___________
                                                                                                                                 Robert B. Orgel
                                                                    11                                                           Attorneys for Shlomo Rechnitz
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                  4
                                                                         DOCS_LA:315793.4 73538/005
Case 8:14-bk-11335-TA   Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44   Desc
                         Main Document     Page 5 of 12




                         EXHIBIT 1
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44        Desc
                                                                                                       Main Document     Page 6 of 12


                                                                     1   Richard M. Pachulski (Cal. Bar No. 90073)
                                                                         Robert B. Orgel (Cal. Bar No. 101875)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                     3   Los Angeles, CA 90067
                                                                         Telephone: (310) 277-6910
                                                                     4   Facsimile: (310) 201-0760
                                                                         E-mail: rpachulski@pszjlaw.com
                                                                     5            rorgel@pszjlaw.com

                                                                     6   Attorneys for Shlomo Rechnitz

                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                         SANTA ANA DIVISION

                                                                    11   In re:                                                Lead Case No.: 8:14-bk-11335-TA
                                                                                                                               (Jointly Administered)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Plaza Healthcare Center LLC,                          Case No. 8:14-bk-11337-TA
                                                                                                                               Case No. 8:14-bk-11358-TA
                                                                    13                    Debtor and Debtor-in-Possession.     Case No. 8:14-bk-11359-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                               Case No. 8:14-bk-11360-TA
                                                                    14                                                         Case No. 8:14-bk-11361-TA
                                                                                                                               Case No. 8:14-bk-11362-TA
                                                                    15                                                         Case No. 8:14-bk-11363-TA
                                                                                                                               Case No. 8:14-bk-11364-TA
                                                                    16       Affects All Debtors                               Case No. 8:14-bk-11365-TA
                                                                                                                               Case No. 8:14-bk-11366-TA
                                                                    17       Affects Belmont Heights Healthcare Center LLC     Case No. 8:14-bk-11367-TA
                                                                             Affects Claremont Healthcare Center Inc.          Case No. 8:14-bk-11368-TA
                                                                    18       Affects Country Villa East LP                     Case No. 8:14-bk-11370-TA
                                                                             Affects Country Villa Imperial LLC                Case No. 8:14-bk-11371-TA
                                                                    19       Affects Country Villa Nursing Center Inc.         Case No. 8:14-bk-11372-TA
                                                                             Affects Country Villa Southbay LLC                Case No. 8:14-bk-11373-TA
                                                                    20       Affects East Healthcare Center LLC                Case No. 8:14-bk-11375-TA
                                                                             Affects Los Feliz Healthcare Center LLC           Case No. 8:14-bk-11376-TA
                                                                    21       Affects Mountainside Operating Company LLC        Chapter 11 Cases
                                                                             Affects North Healthcare Center LLC
                                                                    22       Affects North Point Health & Wellness Center      STIPULATION TO CONTINUE
                                                                              LLC                                              HEARING ON MOTION TO STRIKE
                                                                    23       Affects Plaza Convalescent Center LP              BY SHLOMO RECHNITZ
                                                                             Affects Plaza Healthcare Center LLC
                                                                    24       Affects RRT Enterprises LP                        [Relates to Docket No. 2652]
                                                                             Affects Sheraton Healthcare Center LLC
                                                                    25       Affects South Healthcare Center LLC               Date: December 2, 2020
                                                                             Affects Westwood Healthcare Center LLC            Time: 10:00 a.m.
                                                                    26       Affects Westwood Healthcare Center LP             Place: Courtroom 5B
                                                                             Affects Wilshire Healthcare Center LLC                   411 West Fourth Street
                                                                    27                                                                Santa Ana, CA 92701
                                                                                          Debtors and Debtors-in-Possession.   Judge: Hon. Theodor C. Albert
                                                                    28


                                                                         DOCS_LA:333800.5 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44             Desc
                                                                                                       Main Document     Page 7 of 12


                                                                     1            Movant Shlomo Rechnitz (“Rechnitz”), Plaza Healthcare Center LLC (Lead Case No. 8:14-

                                                                     2   bk-11335-TA), and all of the other eighteen jointly administered and affiliated reorganized debtors

                                                                     3   in the above-captioned, jointly-administered, chapter 11 bankruptcy cases (collectively, the

                                                                     4   “Debtors” or “Reorganized Debtors”), and potential respondents the California Department of

                                                                     5   Health Care Services (“DHCS”) and California Department of Public Health (“CDPH”) respectfully

                                                                     6   represent as follows:

                                                                     7            A. On July 6, 2018, movant Rechnitz filed the Motion to Strike by Shlomo Rechnitz (the

                                                                     8   “Motion to Strike”) [Docket No. 2652] in the case of the Reorganized Debtors, originally self-

                                                                     9   calendared for hearing on August 1, 2018 at 10:00 a.m. in Courtroom 5D before the above-entitled

                                                                    10   Court seeking, inter alia, an order striking certain matters as to filings in this Court by DHCS and

                                                                    11   CDPH in the cases of the Reorganized Debtors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            B. Before August 1, 2018, DHCS and CDPH requested that Rechnitz and the Reorganized

                                                                    13   Debtors agree to a brief continuance and, upon submitting a stipulation and motion, this Court
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   continued the hearing on the Motion to Strike to November 7, 2018 at 10:00 a.m., at which time also

                                                                    15   was set for continued hearing the Reorganized Debtors’ motion to close these bankruptcy cases (the

                                                                    16   “Case Closing Hearing”).

                                                                    17            C. On August 1, 2018, DHCS and CDPH filed the California Department of Public Health's

                                                                    18   and California Department Of Health Care Services' Opposition to the Motion to Strike [Docket No.

                                                                    19   2670].

                                                                    20            D. On November 2, 2018, substantially simultaneously with the filing by the Reorganized

                                                                    21   Debtors of a stipulation with Rechnitz to further continue the Case Closing Hearing, Rechnitz,

                                                                    22   DHCS, CDPH and the Debtors also filed a stipulation (Docket No. 2681) to continue the hearing on

                                                                    23   the Motion to Strike (which Rechnitz and the Reorganized Debtors requested be set at the same time

                                                                    24   and date as the continued Case Closing Hearing). By its order (Docket No. 2687), the Court

                                                                    25   continued the hearing on the Motion to Strike to March 13, 2019, the same time as the continued

                                                                    26   hearing set for the Case Closing Motion.

                                                                    27            E. Prior to the hearing on March 13, 2019, Rechnitz and the Reorganized Debtors agreed to

                                                                    28   continue further the Case Closing Hearing and Rechnitz, the Reorganized Debtors, DHCS and

                                                                                                                            2
                                                                         DOCS_LA:333800.5 73538/001
                                                                     Case 8:14-bk-11335-TA            Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44            Desc
                                                                                                       Main Document     Page 8 of 12


                                                                     1   CDPH agreed to further continue the hearing on the Motion to Strike each for approximately six (6)

                                                                     2   months. The Court further continued the Case Closing Hearing and the hearing on the Motion to

                                                                     3   Strike to September 11, 2019, at 10:00 a.m.

                                                                     4           F. Prior to the hearing on September 11, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     5   to continue further the Case Closing Hearing for approximately three (3) months. The Court further

                                                                     6   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 11, 2019,

                                                                     7   at 10:00 a.m.

                                                                     8           G. Prior to the hearing on December 11, 2019, Rechnitz and the Reorganized Debtors agreed

                                                                     9   to continue further the Case Closing Hearing for approximately six (6) months. The Court further

                                                                    10   continued the Case Closing Hearing and the hearing on the Motion to Strike to June 3, 2020, at

                                                                    11   10:00 a.m.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           H. Prior to the hearing on June 3, 2020, Rechnitz and the Reorganized Debtors agreed to

                                                                    13   continue further the Case Closing Hearing for approximately six (6) months, and they and CDPH
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14   agreed to have the hearing on the Motion to Strike continued to the same date. The Court further

                                                                    15   continued the Case Closing Hearing and the hearing on the Motion to Strike to December 2, 2020, at

                                                                    16   10:00 a.m.

                                                                    17           I. Simultaneously with the filing hereof, the Reorganized Debtors are filing a stipulation

                                                                    18   reflecting that Rechnitz and the Reorganized Debtors have agreed to continue further the Case

                                                                    19   Closing Hearing for approximately six (6) months.

                                                                    20           By this stipulation, Rechnitz, DHCS, CDPH and the Debtors also seek to continue the

                                                                    21   hearing on the Motion to Strike, to be set at the same time and date as the continued Case Closing

                                                                    22   Hearing.

                                                                    23           WHEREFORE, IT IS HEREBY STIPULATED by and between Rechnitz, DHCS, CDPH

                                                                    24   and the Reorganized Debtors, each by and through their respective counsel of record, that the

                                                                    25   hearing on the Motion to Strike, currently set for hearing on December 2, 2020 at 10:00 a.m. in

                                                                    26   Courtroom 5B in the above-entitled Court, be continued for approximately six (6) months to the

                                                                    27   same date and time as the Court may set for the further hearing on the Case Closing Motion or to

                                                                    28   such other date and time as may be convenient to the Court.

                                                                                                                            3
                                                                         DOCS_LA:333800.5 73538/001
Case 8:14-bk-11335-TA   Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44   Desc
                         Main Document     Page 9 of 12
            Case 8:14-bk-11335-TA                  Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44                                       Desc
                                                    Main Document    Page 10 of 12

                                           PROOF OF SERVICE OF DOCUMENT
    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


    A true and correct copy of the foregoing document entitled (specify): MOTION TO APPROVE STIPULATION TO
    CONTINUE HEARING ON MOTION TO STRIKE BY SHLOMO RECHNITZ will be served or was served (a) on the
    judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
    Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
    November 11, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
    that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
    stated below:


                                                                                          Service information continued on attached page


    2. SERVED BY UNITED STATES MAIL:
    On (date)                      , I served the following persons and/or entities at the last known addresses in this
    bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
    States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
    mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
    for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 , I served the
    following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
    such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
    that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
    filed.




                                                                                          Service information continued on attached page


    I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

     November 11, 2020                       Myra Kulick                                           /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
            Case 8:14-bk-11335-TA                  Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44                                       Desc
                                                    Main Document    Page 11 of 12
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 8:14-bk-11335-CB
   Michael A Abramson maa@abramsonlawgroup.com                                         Matthew A Gold courts@argopartners.net
   Evan R Adams eadams@dir.ca.gov                                                      Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   Russell S Balisok balisok@stopelderabuse.org                                        Michelle S Grimberg msg@lnbrb.com,
   Robert D Bass bob.bass47@icloud.com                                                  angela@lnbrb.com
   Ron Bender rb@lnbyb.com                                                             D Edward Hays ehays@marshackhays.com,
   Richard S Berger - INACTIVE - rberger@lgbfirm.com,                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;
        srichmond@lgbfirm.com;emeza@lgbfirm.com                                          cmendoza@marshackhays.com;cmendoza@ecf.courtdriv
       Karl E Block kblock@loeb.com,                                                    e.com
        jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.cour                             Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        tdrive.com                                                                       mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.
       Manuel A Boigues                                                                 com
        bankruptcycourtnotices@unioncounsel.net,                                        Jacqueline L James jjames@hrhlaw.com
        mboigues@unioncounsel.net                                                       Steven J Kahn skahn@pszyjw.com
       Matthew Borden borden@braunhagey.com,                                           Ivan L Kallick ikallick@manatt.com,
        rosario@braunhagey.com;kushnir@braunhagey.com;verg                               ihernandez@manatt.com
        a@braunhagey.com;hagey@braunhagey.com;fisher@bra                                David I Katzen katzen@ksfirm.com,
        unhagey.com;theodore@braunhagey.com;hasegawa@bra                                 schuricht@ksfirm.com
        unhagey.com;szoke@braunhagey.com;baker@braunhage                                Gerald P Kennedy gerald.kennedy@procopio.com,
        y.com                                                                            kristina.terlaga@procopio.com;calendaring@procopio.com
       Michael J Bujold Michael.J.Bujold@usdoj.gov                                      ;efile-bank@procopio.com
       Steven Casselberry s.casselberry@mpglaw.com,                                    Payam Khodadadi pkhodadadi@mcguirewoods.com,
        j.jacobs@mpglaw.com                                                              dkiker@mcguirewoods.com
       Cheryl S Chang Chang@Blankrome.com,                                             Monica Y Kim myk@lnbrb.com,
        Hno@BlankRome.com                                                                myk@ecf.inforuptcy.com
       Baruch C Cohen bcc@BaruchCohenEsq.com,                                          Nicholas A Koffroth nick.koffroth@dentons.com,
        paralegal@baruchcohenesq.com                                                     chris.omeara@dentons.com
       Michael T Delaney mdelaney@bakerlaw.com,                                        K Kenneth Kotler kotler@kenkotler.com,
        TBreeden@bakerlaw.com                                                            linda@kenkotler.com
       Marianne M Dickson MDickson@seyfarth.com,                                       Ian Landsberg ilandsberg@sklarkirsh.com,
        shobrien@seyfarth.com                                                            lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadde
       Caroline Djang caroline.djang@bbklaw.com,                                        n@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier
        laurie.verstegen@bbklaw.com;wilma.escalante@bbklaw.c                             @sklarkirsh.com
        om                                                                              Mary D Lane mal@msk.com, mec@msk.com
       Joseph A Eisenberg jae@jmbm.com,                                                Malinda Lee malinda.lee@doj.ca.gov
        vr@jmbm.com;bt@jmbm.com;jae@ecf.inforuptcy.com                                  Elan S Levey elan.levey@usdoj.gov,
       Andrew L Ellis rgalvan@alelaw.com                                                tiffany.davenport@usdoj.gov
       Andy J Epstein taxcpaesq@gmail.com                                              Samuel R Maizel samuel.maizel@dentons.com,
       Oscar Estrada oestrada@ttc.lacounty.gov                                          alicia.aguilar@dentons.com;docket.general.lit.LOS@dento
       Fahim Farivar fahim@farivarlaw.com,                                              ns.com;tania.moyron@dentons.com;kathryn.howard@den
        catherine@farivarlaw.com;lisa@farivarlaw.com                                     tons.com;joan.mack@dentons.com;derry.kalve@dentons.
       Scott D Fink colcaecf@weltman.com                                                com
       William L Foreman wforeman@oca-law.com,                                         Craig G Margulies Craig@MarguliesFaithlaw.com,
        laiken@oca-law.com                                                               Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.
       Maryann P Gallagher mail@mpg-law.com                                             com;Angela@MarguliesFaithlaw.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com,                                   Krikor J Meshefejian kjm@lnbyb.com
        docket@buchalter.com;dcyrankowski@buchalter.com                                 Jessica Mickelsen Simon simonjm@ballardspahr.com,
       Beth Gaschen bgaschen@wgllp.com,                                                 carolod@ballardspahr.com
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail                              Kenneth Miller kmiller@pmcos.com,
        .com;cyoshonis@wgllp.com;lbracken@wgllp.com                                      efilings@pmcos.com
       Philip A Gasteier pag@lnbrb.com                                                 Benjamin Nachimson ben.nachimson@wnlawyers.com,
       Fredric Glass fglass@fairharborcapital.com                                       ben.nachimson@wnlawyers.com
       Christina L Goebelsmann                                                         Jennifer L Nassiri jennifernassiri@quinnemanuel.com
        christina.goebelsmann@sba.gov                                                   Tara L Newman tara.newman@doj.ca.gov
              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
       Case 8:14-bk-11335-TA                     Doc 2751 Filed 11/11/20 Entered 11/11/20 18:24:44                                       Desc
                                                  Main Document    Page 12 of 12
   Robert B Orgel rorgel@pszjlaw.com,                                                Kelly Sweeney ksweeney@spiwakandiezza.com,
    rorgel@pszjlaw.com                                                                 nbuttis@spiwakandiezza.com
   Veronica A Pacheco BDBKInquiry@wellsfargo.com,                                    Jolene Tanner jolene.tanner@usdoj.gov,
    BDBKInquiry@wellsfargo.com                                                         USACAC.criminal@usdoj.gov
   Eric S Pezold epezold@swlaw.com,                                                  United States Trustee (SA)
    knestuk@swlaw.com                                                                  ustpregion16.sa.ecf@usdoj.gov
   David M Poitras dpoitras@wedgewood-inc.com,                                       Kenneth K Wang kenneth.wang@doj.ca.gov,
    dpoitras@jmbm.com;dmarcus@wedgewood-                                               Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yes
    inc.com;aguisinger@wedgewood-                                                      enia.caro@doj.ca.gov
    inc.com;jchoi@wedgewood-inc.com                                                   Jeanne C Wanlass jcwanlass@yahoo.com
   Christopher E Prince cprince@lesnickprince.com,                                   Joshua D Wayser joshua.wayser@kattenlaw.com,
    jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hb                              jessica.mickelsen@kattenlaw.com;kim.johnson@kattenla
    aig@lesnickprince.com                                                              w.com,ecf.lax.docket@kattenlaw.com,adelle.shafer@katte
   Hanna B Raanan hraanan@marlinandsaltzman.com                                       nlaw.com
   Hamid R Rafatjoo hrafatjoo@raineslaw.com,                                         Brian D Wesley brian.wesley@doj.ca.gov
    bclark@raineslaw.com                                                              Andrew F Whatnall awhatnall@daca4.com
   Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com                                    Reilly D Wilkinson rwilkinson@scheerlawgroup.com
   Brett Ramsaur brett@ramsaurlaw.com,                                               David J Williams dwilliams@mrllp.com,
    martha.araki@gmail.com                                                             creyes@mrllp.com
   Michael B Reynolds mreynolds@swlaw.com,                                           Elisa B Wolfe-Donato Elisa.Wolfe@doj.ca.gov
    kcollins@swlaw.com                                                                Jennifer C Wong bknotice@mccarthyholthus.com,
   Jeremy V Richards jrichards@pszjlaw.com,                                           jwong@ecf.courtdrive.com
    bdassa@pszjlaw.com;imorris@pszjlaw.com                                            David Wood dwood@marshackhays.com,
   Mary H Rose mrose@buchalter.com                                                    dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.
   Emmanuel R Salazar                                                                 com;kfrederick@ecf.courtdrive.com
    EMMANUEL.SALAZAR@DOJ.CA.GOV                                                       Benyahou Yeroushalmi ben@yeroushalmilaw.com
   Paul R Shankman PShankman@fortislaw.com,                                          Ramin R Younessi jflores@younessilaw.com,
    info@fortislaw.com                                                                 dsohn@younessilaw.com;tnoda@younessilaw.com;sgesh
   David B Shemano dshemano@shemanolaw.com                                            gian@younessilaw.com
   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com                             Beth Ann R Young bry@lnbyb.com
   Michael G Spector mgspector@aol.com,                                              Kristin A Zilberstein
    mgslawoffice@aol.com                                                               Kris.Zilberstein@Padgettlawgroup.com,
   Adam D Stein-Sapir info@pfllc.com                                                  BKecf@padgettlawgroup.com;Kris.Zilberstein@ecf.courtdr
   Alan Stomel alan.stomel@gmail.com,                                                 ive.com
    astomel@yahoo.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:280061.2 73538/001
